USCA11 Case: 20-10225   Date Filed: 03/25/2021   Page: 1 of 16



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10225
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:19-cr-00123-TFM-B-6



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

EDDIE LEE PADGETT,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (March 25, 2021)

Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10225        Date Filed: 03/25/2021   Page: 2 of 16



      After a jury trial, Eddie Padgett was convicted of drug-trafficking offenses

involving cocaine and cocaine base and sentenced to serve a total of 240 months in

prison. He challenges his convictions and sentence on appeal. As to his convictions,

he maintains that (1) the district court abused its discretion by failing to exclude

evidence of a shooting under Rule 403, Fed. R. Evid.; (2) the evidence at trial

materially varied from what was alleged in the indictment as to Count 10, one of the

substantive drug offenses; and (3) insufficient evidence supported the jury’s finding

of the quantity of drugs he was responsible for in the conspiracy. With regard to his

sentence, he contends that the court erred in failing to apply guideline reductions for

acceptance of responsibility and a mitigating role in the offense. After careful

review, we affirm in all respects.

                                          I.

      In May 2019, a federal grand jury returned a 42-count superseding indictment

charging Padgett and five others with various criminal offenses. Padgett was

charged with (1) conspiracy to possess with intent to distribute more than five

kilograms of cocaine and more than 280 grams of cocaine base (“crack” cocaine)

“[f]rom in or about early 2018, continuing through on or about April 23, 2019,” in

violation of 21 U.S.C. § 846 and punishable by § 841(b)(1)(A) (Count 1); and

(2) three counts of possession with intent to distribute crack cocaine, in violation of




                                          2
         USCA11 Case: 20-10225       Date Filed: 03/25/2021   Page: 3 of 16



21 U.S.C. § 841(a)(1) and punishable by § 841(b)(1)(B), on May 17, 2018, May 31,

2018, and June 7, 2018, respectively (Counts 10, 11, 12).

      Padgett’s case proceeded to trial in October 2019.         The trial evidence

established the following. In early 2017, not long after his release from prison on

drug charges, Kendrick Patrick began selling cocaine, crack cocaine, and other drugs

from the home he shared with his wife and children. Around the same time, Padgett

and his brother moved in with Patrick, and they helped sell drugs for Patrick and did

other work around the house. As Patrick’s “right-hand man,” Padgett sold crack

cocaine for him on a “daily basis,” occasionally accompanied him on trips to his

suppliers, and “was in charge when [Patrick] wasn’t around.” A confidential

informant conducted controlled buys of crack cocaine from Padgett on Patrick’s

behalf on May 24, May 31, and June 7 of 2018. Patrick estimated that he bought

three to four ounces of cocaine per week from his suppliers and that he cooked half

that amount into crack cocaine.

      The jury also heard evidence of a shooting and murder outside Patrick’s home

on April 29, 2019. On that date, a man named Skylar Williams, who was known to

have robbed others for drugs, including Patrick, showed up at Patrick’s home

apparently intending to rob him. Padgett handed a gun to Patrick, who shot

Williams. Patrick gave the gun back to Padgett, and Padgett fired at Williams’s




                                         3
         USCA11 Case: 20-10225        Date Filed: 03/25/2021   Page: 4 of 16



companion as she drove away. Padgett then fired multiple shots into Williams’ body

before putting the body into the trunk of a car and taking it to another location.

      Both before and at trial, Padgett moved to prohibit the government from

offering evidence about the April 29 shooting incident. The district court admitted

the evidence, finding that it was probative of Padgett’s involvement in the drug

conspiracy. The court later instructed the jury that Padgett was “on trial only for the

specific crimes charged in the indictment” and that it could “only consider [the

shooting evidence] in connection with count one.”

      At the close of the government’s case in chief, Padgett moved for a judgment

of acquittal on two grounds: first, that the evidence was insufficient to prove his

agreement to the conspiracy charged in Count 1; and second, that no evidence

showed that he engaged in a drug transaction on May 17, 2018, as charged in Count

10. The government responded that the evidence presented at trial showed that the

drug deal “actually occurred on or about the 24th, as opposed to the 17th,” which

was “reasonably near the date charged.”

      The district court denied the acquittal motion, stating that it would “instruct

the jury about on or about” and that there was sufficient evidence of a conspiracy.

The court later instructed the jury that “[t]he government doesn’t have to prove that

the crime occurred on the exact date listed in the indictment. The government only




                                          4
         USCA11 Case: 20-10225       Date Filed: 03/25/2021    Page: 5 of 16



has to prove beyond a reasonable doubt that the crime was committed on a date

reasonably close to the date alleged.”

      The jury returned a guilty verdict as to each count. As to Count 1, the jury

found that Padgett had conspired to possess with intent to distribute over five

kilograms of cocaine and over 280 grams of crack cocaine.

                                         II.

      The presentence investigation report (“PSR”) recommended that Padgett was

responsible for 5.07 kilograms of powder cocaine and 5.07 kilograms of crack

cocaine, resulting in a base offense level of 34. Due to Padgett’s possession of a

firearm and his use of violence, the offense level was increased to 38. Combined

with a criminal-history category of I, this resulted in a recommended guideline range

of 235 to 293 months of imprisonment.

      Padgett objected to multiple aspects of the PSR, including the failure to apply

reductions for acceptance of responsibility and for being a minimal participant in the

conspiracy.   With regard to acceptance of responsibility, he contended that

exercising his right to trial did not necessarily prevent him from receiving the

acceptance-of-responsibility adjustment and that his defense focused on the quantity

of drugs and extent of involvement in the conspiracy.

      The district court overruled Padgett’s objections. The court found that Padgett

had not accepted responsibility because he put the government to its burden of proof


                                          5
          USCA11 Case: 20-10225        Date Filed: 03/25/2021    Page: 6 of 16



at trial on the conspiracy count. The court also ruled that he was neither a minor nor

minimal participant as he “had substantial dealings in this organization” and had

“participated in a killing to protect the organization and an attempted coverup of the

organization’s activities.” Ultimately, the district court sentenced Padgett to a total

prison term of 240 months. Padgett now appeals.

                                          III.

      We begin with Padgett’s challenges to his convictions. Padgett asserts that

(1) the district court abused its discretion by admitting evidence of a violent crime

with little probative value to the drug charges, (2) the trial evidence materially varied

from what was alleged in the superseding indictment as to Count 10, and (3) the

evidence was insufficient to the support the jury’s drug-quantity findings.

                                           A.

      Padgett first argues that the district court abused its discretion by admitting

evidence of the April 29, 2019, shooting under Rule 403, Fed. R. Evid. We review

the district court’s evidentiary rulings for an abuse of discretion. United States v.

Barsoum, 763 F.3d 1321, 1338 (11th Cir. 2014).

      Evidence of other bad acts may be admissible as either “intrinsic” or

“extrinsic” to the charged offenses. Evidence is considered “intrinsic” “if it is (1) an

uncharged offense which arose out of the same transaction or series of transactions

as the charged offense, (2) necessary to complete the story of the crime, or


                                           6
          USCA11 Case: 20-10225       Date Filed: 03/25/2021    Page: 7 of 16



(3) inextricably intertwined with the evidence regarding the charged offense.”

United States v. Troya, 733 F.3d 1125, 1131 (11th Cir. 2013) (quotation marks

omitted). Evidence of uncharged conduct that does not fall within these categories

is considered “extrinsic” and is governed by Rule 404(b), Fed. R. Evid. Id.

      “All admissible evidence, whether intrinsic or extrinsic, must be weighed

against Rule 403 prejudice.” Id. “[T]he district court must find that the probative

value of the proffered evidence is not substantially outweighed by unfair prejudice

and that it meets the other requirements of Rule 403.” United States v. Ford, 784

F.3d 1386, 1392–93 (11th Cir. 2015). “[U]nfair prejudice,” the Supreme Court has

advised, “speaks to the capacity of some concededly relevant evidence to lure the

factfinder into declaring guilt on a ground different from proof specific to the offense

charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997).

      “Exclusion under Rule 403 is an extraordinary remedy which the district court

should invoke sparingly, and the balance should be struck in favor of admissibility.”

Troya, 733 F.3d at 1132 (quotation marks omitted). In reviewing a district court’s

Rule 403 ruling, “we look at the evidence in a light most favorable to its admission,

maximizing its probative value and minimizing its undue prejudicial impact.”

United States v. Dodds, 347 F.3d 893, 897 (11th Cir. 2003) (quotation marks

omitted). Nevertheless, there are limits “regarding the quality and quantity of




                                           7
         USCA11 Case: 20-10225        Date Filed: 03/25/2021    Page: 8 of 16



evidence that may be introduced,” and we must balance “the degrees of probative

value that a piece of evidence has and its prejudicial effect.” Id.

      We have affirmed the admission of uncharged violent conduct in drug-

conspiracy cases, over Rule 403 challenges, where the evidence was probative of the

conduct of the conspiracy and the defendant’s role in the conspiracy. In United

States v. Ross, for example, we upheld the admission of evidence of three violent

acts—a bombing, a murder, and another shooting—because “these acts were

intertwined with the drug conspiracy and probative of Appellant’s role in the

conspiracy” and were not unfairly prejudicial. 33 F.3d 1507, 1525 & n.31 (11th Cir.

1994) (noting that the violent acts “were committed to protect the [conspiracy] and

to advance its drug sales”). Likewise, in Troya, we concluded that evidence of a

shooting was admissible as intrinsic evidence of the charged drug conspiracy

because it “was done to protect the Appellants’ extensive drug operation.” 733 F.3d

at 1132. Citing our long-standing recognition that “[g]uns and violence go hand-in-

hand with illegal drug operations,” we held that the shooting’s “admissibility was

[not] outweighed by Rule 403 prejudice,” as it was probative of “the underpinnings

of the drug trafficking ring, and the lengths to which Appellants would go to protect

it.” Id. (quotation marks omitted).

      Here, the district court did not abuse its discretion when it admitted evidence

of the shooting and murder of Williams at Padgett’s trial. As in Ross, the evidence


                                           8
           USCA11 Case: 20-10225         Date Filed: 03/25/2021     Page: 9 of 16



of the shooting was “intertwined with the drug conspiracy and probative of

[Padgett’s] role in the conspiracy.” 33 F.3d at 1525 & n.31. The shooting occurred

in response to an apparent attempted drug robbery at the location where the

conspiracy operated, and the evidence showed that Padgett was armed and willing

to defend the conspiracy.1 See id.; Troya, 733 F.3d at 1132. The evidence was

therefore probative of the contested issue of his participation in the conspiracy, and

its “admissibility was [not] outweighed by Rule 403 prejudice.” Troya, 733 F.3d at

1132 (“Guns and violence go hand-in-hand with illegal drug operations.”).

Accordingly, we affirm the district court’s ruling on this issue.

                                             B.

       Padgett contends that there was a material variance as to Count 10 between

the allegations in the superseding indictment and the facts established as trial.

       The allegations of the indictment and the proof at trial must correspond so that

a defendant is properly notified of the charges to defend against and is protected

against the possibility of prosecution for the same offense. United States v. Reed,

887 F.2d 1398, 1403 (11th Cir. 1989). An impermissible variance occurs “when the

evidence at trial establishes facts materially different from those alleged in the

indictment.” United States v. Lander, 668 F.3d 1289, 1295 (11th Cir. 2012)


       1
        Because the indictment alleged that the conspiracy ended “on or about” April 23, 2019,
there was some wiggle room as to the end date of the conspiracy and the jury reasonably could
have concluded that the April 29, 2019, shooting was during and in relation to the conspiracy.
                                              9
         USCA11 Case: 20-10225       Date Filed: 03/25/2021    Page: 10 of 16



(quotation marks omitted). Even if a material variance happens, to obtain reversal,

the defendant must establish that he suffered “substantial prejudice as a result,”

which ordinarily means showing that “the proof at trial differed so greatly from the

charges that appellant was unfairly surprised and was unable to prepare an adequate

defense.” Id. (quotation marks omitted).

      An allegation that an offense occurred “on or about” a certain date is sufficient

to put the defendant “on notice that the charge is not limited to the specific date or

dates set out in the indictment.” Reed, 887 F.2d at 1403. So no material variance

happens when the trial evidence establishes a date “reasonably near the specified

date.” Id.; United States v. Champion, 813 F.2d 1154, 1168 (11th Cir. 1987).

“Ordinarily, a variance between the date alleged and the date proved will not trigger

reversal as long as the date proved falls within the statute of limitations and before

the return of the indictment.” Reed, 887 F.2d at 1403.

      Here, Padgett has not established a material variance or resulting substantial

prejudice. Counts 10, 11, and 12 of the superseding indictment alleged that Padgett

possessed with intent to distribute crack cocaine “on or about” May 17, May 31, and

June 7 of 2018, respectively, while the trial evidence showed that Padgett conducted

sales of crack cocaine on May 24, May 31, and June 7 of 2018. Although the

indictment and the trial evidence differed on the date of the first sale, May 24 was

still near enough to what had been alleged that little risk of unfair surprise existed.


                                           10
         USCA11 Case: 20-10225      Date Filed: 03/25/2021   Page: 11 of 16



See Reed, 887 F.2d at 1403 (affirming despite a one-month variance between the

indictment’s allegations and the trial evidence). Nor has Padgett made any showing

that he was unable to prepare an adequate defense. As it had alleged in the

indictment, the government proved that Padgett was personally involved in three

drug sales in a period of less than one month, in furtherance of the conspiracy

charged in Count 1. Although it appears that another drug sale not involving Padgett

occurred on May 17, which defense counsel highlighted at trial, defense counsel

expressed no surprise at the evidence regarding the May 24 sale, which was relevant

to the contested issue of Padgett’s participation in the conspiracy. Because there

was no “unfair surprise” even if a variance occurred, we affirm the district court’s

denial of a judgment of acquittal on this ground.

                                         C.

      As a final challenge to his convictions, Padgett contends that the jury’s drug-

quantity findings of more than five kilograms of cocaine and more than 280 grams

of crack cocaine were not supported by sufficient evidence. Either finding was

sufficient to raise the statutory minimum to ten years and the statutory maximum to

life imprisonment for the conspiracy count. See 21 U.S.C. § 841(b)(1)(A); United

States v. Curbelo, 726 F.3d 1260, 1269 (11th Cir. 2013) (“Because § 841(b)(1)(A) .

. . impose[s] a mandatory minimum, the drug quantities in th[at] subsection[] are




                                         11
           USCA11 Case: 20-10225           Date Filed: 03/25/2021       Page: 12 of 16



elements of the offense . . . and must be charged in the indictment and submitted to

a jury.”).

       “Ordinarily, we review de novo whether sufficient evidence supports a

conviction, viewing the evidence and taking all reasonable inferences in favor of the

jury’s verdict.” United States v. Fries, 725 F.3d 1286, 1291 (11th Cir. 2013). But

where, as here, a defendant raises specific challenges to the sufficiency of the

evidence in the district court, but not the particular challenge he tries to raise on

appeal, the defendant has a “heavier burden” as to the unpreserved challenge: “we

will reverse the conviction only where doing so is necessary to prevent a manifest

miscarriage of justice.” Id. (quotation marks omitted); see United States v. Batson,

818 F.3d 651, 664 (11th Cir. 2016).2 To meet that burden, the defendant must show

“that the record is devoid of evidence of an essential element of the crime or that the

evidence on a key element of the offense is so tenuous that a conviction would be

shocking.” Fries, 725 F.3d at 1291.

       Here, Padgett has not met his burden with regard to the drug-quantity

sufficiency challenge, which he did not raise below. The jury heard evidence that

beginning in early 2017, Patrick began buying three ounces of cocaine per week,




       2
         Although we occasionally describe this review as for “plain error,” see United States v.
Batson, 818 F.3d 651, 664 (11th Cir. 2016), we explained in Fries that the standard we apply to
preserved sufficiency challenges “is better stated as requiring that we uphold the conviction unless
to do so would work a “manifest miscarriage of justice.” 725 F.3d at 1291 n.5.
                                                12
           USCA11 Case: 20-10225    Date Filed: 03/25/2021   Page: 13 of 16



half of which he cooked into crack cocaine, and that Padgett began living with him

around the same time and sold drugs for him on a “daily basis” as his “right-hand

man” who was in charge when Patrick was not around. In addition, there was

evidence that Padgett conducted three specific drugs sales in May and June of 2018

and that he helped protect the conspiracy by force in April 2019. Given the length

and extent of Padgett’s involvement in the conspiracy, combined with the weekly

amount of cocaine Patrick received from his supplier, the evidence was not “so

tenuous” that the jury’s drug quantity finding was “shocking.” See Fries, 725 F.3d

at 1291.

      Based on the trial evidence, the jury reasonably could have found that the

conspiracy in which Padgett was substantially involved lasted for more than 59

weeks and involved three ounces of cocaine per week, which would have been

enough to put the quantity of cocaine above five kilograms (three ounces per week

for 59 weeks equals 177 ounces, which is just over five kilograms). Moreover, the

jury heard from Patrick that he converted half the cocaine to crack cocaine, which

would mean an amount of crack cocaine well in excess of 280 grams. Accordingly,

Padgett has not shown that reversing the jury’s drug-quantity findings “is necessary

to prevent a manifest miscarriage of justice.” Fries, 725 F.3d at 1291.




                                         13
         USCA11 Case: 20-10225       Date Filed: 03/25/2021   Page: 14 of 16



                                         IV.

      Finally, we consider Padgett’s sentencing challenges to the denial of

reductions for (1) acceptance of responsibility and (2) a mitigating role in the

offense. We address each in turn.

                                         A.

      “We review a district court’s determination of a defendant’s acceptance of

responsibility for clear error.” United States v. Andres, 960 F.3d 1310, 1318 (11th

Cir. 2020).    To obtain the two-level guideline reduction for acceptance of

responsibility, the defendant must “clearly demonstrate[] acceptance of

responsibility for his offense.” U.S.S.G. § 3E1.1(a).

      The commentary to § 3E1.1 explains that this reduction “is not intended to

apply to a defendant who puts the government to its burden of proof at trial by

denying the essential factual elements of guilt, is convicted, and only then admits

guilt and expresses remorse.” U.S.S.G. § 3E1.1, cmt. n.2. In “rare situations” a

defendant who proceeds to trial may clearly demonstrate acceptance of

responsibility, such as “where a defendant goes to trial to assert and preserve issues

that do not relate to factual guilt.” Id. But “[a] defendant who fails to accept

responsibility for all of the crimes he has committed and with which he has been

charged is entitled to nothing under § 3E1.1.” United States v. Thomas, 242 F.3d

1028, 1034 (11th Cir. 2001).


                                         14
         USCA11 Case: 20-10225        Date Filed: 03/25/2021   Page: 15 of 16



       Here, the district court did not clearly err in denying Padgett a reduction for

acceptance of responsibility. While Padgett conceded at trial that he was guilty of

two of the four offenses, he contested his factual guilt on the other two offenses,

including “whether he [was] a participant” in the conspiracy. Thus, this is not an

occasion where a defendant went to trial to preserve an issue aside from his factual

guilt. See U.S.S.G. § 3E1.1, cmt. n.2. And his partial acceptance of responsibility

was insufficient to warrant this adjustment. See Thomas, 242 F.3d at 1034. The

district court did not clearly err.

                                          B.

       We review the denial of a role reduction for clear error. United States v.

Cruickshank, 837 F.3d 1182, 1192 (11th Cir. 2016).             “Clear error review is

deferential, and we will not disturb a district court’s findings unless we are left with

a definite and firm conviction that a mistake has been committed.” Id. (quotation

marks omitted). It will rarely be clear error when the court makes a “choice between

two permissible views of the evidence as to the defendant’s role in the offense.” Id.

(quotation marks omitted). The defendant must prove his mitigating role in the

offense by a preponderance of the evidence. Id.

       A defendant who has a mitigating role in an offense may receive a decrease

in his offense level. See U.S.S.G. § 3B1.2. The guidelines direct courts to apply a

two-level decrease for a “minor participant,” a four-level decrease for a “minimal


                                          15
         USCA11 Case: 20-10225         Date Filed: 03/25/2021     Page: 16 of 16



participant,” and a three-level decrease for someone in between a minor and minimal

participant. Id. A minor participant is someone “who is less culpable than most

other participants in the criminal activity, but whose role could not be described as

minimal,” while minimal participants are “plainly among the least culpable of those

involved in the conduct of a group.” Id., cmt. nn.4 & 5. The determination of

whether to apply a mitigating-role adjustment “is heavily dependent upon the facts

of the particular case.” Id., cmt. n.3(C).

      Here, the district court’s finding that Padgett was not a minor or minimal

participant was amply supported by the record. While Patrick plainly was the leader

of the conspiracy, the trial evidence reflects that Padgett was his “right-hand man”

and in charge when Patrick was not around, that he regularly sold drugs for the

conspiracy and used violent force to protect it, and that he was more culpable than

Patrick’s wife and Padgett’s brother, two other participants in the conspiracy. In

light of these facts, we are not left with a definite and firm conviction that the district

court made a mistake in concluding that Padgett’s role in the conspiracy was neither

minimal nor minor. Thus, we affirm the denial of a role reduction.

                                             V.

      In sum, we affirm Padgett’s drug convictions and his total prison sentence of

240 months.

      AFFIRMED.


                                             16